--------------------------------------------------------------------------------

Exhibit 10.15

(English Translation)

Bank Loan Agreement

Bank

China Construction Bank Shenzhen Branch  (“Bank”)

Borrower

Shenzhen TMK Power Industries Ltd. (深圳市三俊电池有限公司)  ("Borrower")

Execution date

December 30, 2008.

Principal

RMB 30 million.

Purpose

Working capital and repayment of the loans of other banks. The Borrower may not
change the purpose of the loan without written consent by the Bank

Interest

The interest rate shall be 5% higher than the benchmark interest rate. The
interest will be settled on a monthly basis.

 

 

Repayment and Repayment in advance

The Borrower shall repay the principal from the 13th month since the loan is
paid, with repayment amount of RMB 1 million each month. Repayment in advance
shall be approved by the Bank with 30 working days notice.

Representation
by Borrower  

 •

The Borrower shall notify the Bank in writing regarding the change of its name,
legal representative, legal address, business scope within 5 working days since
such change is registered with local authority.

 

 

 •

During the loan period, the Borrower may not provide security for the third
party with the assets under the loan.

 

 

 •

Providing accounting materials and business operation materials.

Preconditions of Loan

The loan of RMB 20 million can be withdrawn by the Borrower before the mortgage
in favour of the Bank with value of RMB 20 million is created. Among the RMB 20
million, 10 million will be used for working capital and the rest for repayment
of other banks’ loan. The remaining RMB 10 million for working capital can be
withdrawn after the mortgage is created.

Security

Mortgage with value of RMB 20 million.

Period

From December 30, 2008 to December 30, 2011.

Liability for Breach

The Bank may have one or more options as follows if the Borrower breaches the
contract or under any event that could affect the Bank’s interest, including the
material corporate change of the Borrower, such as restructuring, merger,
demerger, establishing a joint venture, assets transfer, deregistration, etc.

 

 •

suspend the payment of loan to the Borrower;
 

 

 •

accelerate the loan;
 

 

 •

request the Borrower to pay liquidated damages of 11.34% of the fund under the
loan which is not used according to the designated purposed under the contract;

 

 

 

 

 •

in case of late repayment, charge the Borrower with penalty interest and
compound interest;

 

 

 

 

 •

request for new security by the Borrower;
 

 

 •

excise the rights under the mortgage; and
 

 

 •

terminate the contract.

Governing law

The dispute will be solved through the court in the place where the Bank is
located.

and Jurisdiction

 

   

--------------------------------------------------------------------------------